Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of July 31,
2019, by and between Resonant Inc., a Delaware corporation (the “Company”), and
each individual or entity named on the Schedule of Buyers attached hereto (each
such individual or entity, individually, a “Buyer” and all of such individuals
or entities, collectively, the “Buyers”).

 

RECITALS

 

A.            Subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506(b) promulgated thereunder, the Company desires
to issue and sell to each Buyer, and each Buyer, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I
RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II
DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1          “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person as such terms are used in and construed under Rule 405
under the Securities Act.

 

2.2          “Assets” means all of the properties and assets of the Company and
its subsidiaries, whether real, personal or mixed, tangible or intangible,
wherever located, whether now owned or hereafter acquired.

 

2.3          “Buyer’s Purchase Price” shall mean, with respect to any Buyer, the
“Purchase Price” opposite such Buyer’s name on the Schedule of Buyers.

 

2.4          “CFIUS” means the Committee on Foreign Investment in the United
States or any U.S. Governmental Authority acting in its capacity as a member of
CFIUS or directly involved in CFIUS’s assessment, review or investigation of the
Contemplated Transactions.

 

--------------------------------------------------------------------------------



 

2.5          The “CFIUS Condition” shall be deemed to have been satisfied if the
parties receive written notice from CFIUS stating that: (i) CFIUS has concluded
that the Contemplated Transactions are neither “covered transactions” nor “pilot
program covered transactions” as those terms are defined at 31 C.F.R. § 800.207
and 31 C.F.R. § 801.210, respectively, and, therefore, not subject to review by
CFIUS; (ii) CFIUS has concluded all action under Section 721 of the DPA with
respect to the Contemplated Transactions and CFIUS has determined that there are
no unresolved national security concerns with respect to the Contemplated
Transactions; provided, however, that if the written notice described in this
clause “(ii)” requires or contemplates that either Murata or the Company or any
of their respective Affiliates take or agree to take, or will take or agree to
take, any action or actions that are not acceptable to Murata or the Company, in
their sole discretion, then the CFIUS Condition shall not be deemed to have been
satisfied; (iii) pursuant to 31 C.F.R. § 801.407(a)(2), CFIUS is not able to
complete action under the DPA with respect to the Contemplated Transactions on
the basis of the declaration submitted and leaves the parties with discretion
whether to file a Joint Voluntary Notice pursuant to 31 C.F.R. § 800.401(a), but
the Company and Murata decide that filing a Joint Voluntary Notice is not
warranted; or (iii) CFIUS has sent a report to the President of the United
States requesting the President’s decision on the Contemplated Transactions and
the President either has announced a decision not to take any action to suspend
or prohibit the Contemplated Transactions pursuant to the DPA or has taken no
action within the fifteen (15) day period under the DPA during which the
President may announce his decision to take action to suspend or prohibit the
purchase after receiving the report from CFIUS.

 

2.6          “CFIUS Notification Event” shall be deemed to have occurred if
CFIUS notifies the Company that CFIUS intends to send a report to the President
of the United States recommending that the President of the United States act to
suspend or prohibit the Contemplated Transactions pursuant to the DPA.

 

2.7          “CFIUS Warranty” means that the Company has conducted a good-faith
assessment of its products and technology and has determined that it does not
produce, design, test, manufacture, fabricate, or develop “critical
technologies” as defined pursuant to 31 CFR § 801.204 and in turn is not a Pilot
Program U.S. Business within the meaning of 31 C.F.R. § 801.213.

 

2.8          “Claims” means any Proceedings, Judgments, Obligations, threats,
losses, damages, deficiencies, settlements, assessments, charges, costs and
expenses of any nature or kind.

 

2.9          “Commercial Agreement” means a technology development and licensing
agreement contemplated between the Company and Murata or one or more of its
Affiliates, which both the Company and Murata agree constitutes the “Commercial
Agreement” hereunder, which agreement provides Murata or one or more of its
Affiliates with rights to certain of the Company’s filter technology.

 

2.10        “Common Stock” means the Company’s common stock, $0.001 par value
per share.

 

2.11        “Consent” means any consent, approval, order or authorization of, or
any declaration, filing or registration with, or any application or report to,
or any waiver by, or any other action (whether similar or dissimilar to any of
the foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.

 

2

--------------------------------------------------------------------------------



 

2.12        “Contemplated Transactions” means both (i) the purchase by Murata of
Shares pursuant to this Agreement and (ii) Murata’s acquisition of rights to
certain of the Company’s filter technology pursuant to the Commercial Agreement.

 

2.13        “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.

 

2.14        “DPA” means Section 721 of the Defense Production Act of 1950, as
amended (50 U.S.C. § 4565), and all rules and regulations thereunder, including
those codified at 31 C.F.R. Part 800 et seq.

 

2.15        “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.

 

2.16        “Environmental Requirements” means all Laws and requirements
relating to human, health, safety or protection of the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, or Hazardous Materials in the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), or otherwise relating to the treatment, storage, disposal, transport or
handling of any Hazardous Materials.

 

2.17        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

2.18        “Final CFIUS Turndown” shall be deemed to have occurred if: (i) a
decision to suspend or prohibit the Contemplated Transactions, or any of them,
is publicly announced by the President of the United States pursuant to the DPA;
or (ii) at any time after a CFIUS Notification Event, either Murata or the
Company makes a determination in good faith that the CFIUS Condition is unlikely
to be satisfied on terms acceptable to Murata or the Company, and Murata or the
Company provides written notice of such determination to the other party.

 

2.19        “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
SEC or of such other Person as may be approved by a significant segment of the
U.S. accounting profession, in each case as of the date or period at issue, and
as applied in the U.S. to U.S. companies.

 

2.20        “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.21        “Hazardous Materials” means: (i) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation and transformers or other equipment
that contain dielectric fluid containing

 

3

--------------------------------------------------------------------------------



 

levels of polychlorinated biphenyls (PCB’s); (ii) any chemicals, materials,
substances or wastes which are now or hereafter become defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants” or words of similar import, under any Law; and
(iii) any other chemical, material, substance, or waste, exposure to which is
now or hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.22        “Joint Voluntary Notice” means a joint voluntary notice filed with
CFIUS in accordance with the DPA.

 

2.23        “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

2.24        “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

 

2.25        “Leases” means all leases for real or personal property.

 

2.26        “Losses” means losses, damages, liabilities, interest, awards, costs
and expenses of whatever kind, including losses resulting from Claims against
the Company and reasonable attorneys’ fees and the cost of enforcing any right
of indemnification hereunder; provided, that Losses shall not include punitive
damages except to the extent in the case of fraud or to the extent actually
awarded against the Company.

 

2.27        “Material Adverse Effect” means with respect to the event, item or
question at issue, that such event, item or question would have or reasonably be
expected to result in: (i) a material adverse effect on the legality, validity
or enforceability of this Agreement or any of the Transaction Documents; (ii) a
material adverse effect on the results of operations, Assets, business or
condition (financial or otherwise) of the Company and its subsidiaries, taken as
a whole; or (iii) a material adverse effect on the Company’s or its
subsidiaries’ ability to perform, on a timely basis, its or their respective
Obligations under this Agreement or any Transaction Documents.

 

2.28        “Material Contract” means any Contract to which the Company is a
party or by which it is bound which has been filed or is required to have been
filed as an exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item
601(b)(10) of Regulation S-K promulgated by the SEC.

 

2.29        “Murata” means Murata Electronics North America, Inc., a Texas
corporation.

 

2.30        “Obligation” means any debt, liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or obligations under executory Contracts.

 

2.31        “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity,
quality and frequency).

 

2.32        “Outside Closing Date” shall have the meaning given in Section 12.1.

 

4

--------------------------------------------------------------------------------



 

2.33        “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 

2.34        “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

2.35        “Principal Trading Market” shall mean the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Markets,
including the Bulletin Board and Pink Sheets, the NYSE Euronext or the New York
Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.

 

2.36        “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

2.37        “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.

 

2.38        “Registration Rights Agreement” means the Registration Rights
Agreement, dated the date hereof, among the Company and the Buyers, in the form
of Exhibit A attached hereto.

 

2.39        “SEC” means the United States Securities and Exchange Commission.

 

2.40        “SEC Documents” shall have the meaning given in Section 6.7.

 

2.41        “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

2.42        “Shares” means up to Seven Million Nine Hundred Five Thousand One
Hundred Thirty Eight (7,905,138) shares of Common Stock issued or issuable to
the Buyers pursuant to this Agreement.

 

2.43        “Tax” means (i) any foreign, federal, state or local income,
profits, gross receipts, franchise, sales, use, occupancy, general property,
real property, personal property, intangible property, transfer, fuel, excise,
accumulated earnings, personal holding company, unemployment compensation,
social security, withholding taxes, payroll taxes, or any other tax of any
nature whatsoever, (ii) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
rent, or any other fee or charge of any nature whatsoever, or (iii) any
deficiency, interest or penalty imposed with respect to any of the foregoing.

 

2.44        “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

2.45        “Transaction Documents” means this Agreement and the Registration
Rights Agreement.

 

5

--------------------------------------------------------------------------------



 

ARTICLE III
INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(ii) references to the words “Article” or “Section” refer to the respective
Articles and Sections of this Agreement, and references to “Exhibit” or
“Schedule” refer to the respective Exhibits and Schedules annexed hereto;
(iii) references to a “party” mean a party to this Agreement and include
references to such party’s permitted successors and permitted assigns;
(iv) references to a “third party” mean a Person not a party to this Agreement;
(v) the terms “dollars” and “$” means U.S. dollars; (vi) wherever the word
“include,” “includes” or “including” is used in this Agreement, it will be
deemed to be followed by the words “without limitation.”

 

ARTICLE IV
PURCHASE AND SALE

 

4.1          Sale and Issuance of Shares. Subject to the terms and conditions of
this Agreement, each Buyer agrees, severally and not jointly, to purchase, and
the Company agrees to sell and issue to each Buyer, the number of Shares set
forth in the column designated “Number of Shares” opposite such Buyer’s name on
the Schedule of Buyers, which in the aggregate shall equal up to Twenty Million
Dollars ($20,000,000) of Shares, at a cash purchase price of $2.53 per Share
(the “Purchase Price”). The Company’s agreement with each Buyer is a separate
agreement, and the sale and issuance of the Shares to each Buyer is a separate
sale and issuance.

 

4.2          Closing.

 

(a)           The purchase, sale and issuance of the Shares shall take place at
one or more closings (each of which is referred to in this Agreement as a
“Closing” and the date of each is referred to in this Agreement as a “Closing
Date”). The initial Closing (the “Initial Closing”) shall have a minimum total
Purchase Price of not less than Three Million Dollars ($3,000,000) (the “Minimum
Purchase Proceeds”). The Initial Closing shall take place at the offices of
Stubbs Alderton & Markiles, LLP, 15260 Ventura Boulevard, 20th Floor, Sherman
Oaks, California 91403, or such other location as the parties shall mutually
agree, no later than the second business day following the satisfaction or
waiver of the conditions provided in Articles VIII and IX of this Agreement
(other than conditions that, by their terms, are intended to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions)
(“Initial Closing Date”), but in no event later than the Outside Closing Date.

 

(b)           If less than all of the Shares are sold and issued at the Initial
Closing, then, subject to the terms and conditions of this Agreement, the
Company may sell and issue at one or more subsequent closings (each, a
“Subsequent Closing”), up through but no later than the Outside Closing Date, to
one or more buyers (the “Additional Buyers”), who shall become “Buyers”
hereunder, provided that (i) such subsequent sale is consummated no later than
the Outside Closing Date, (ii) each Additional Buyer becomes a party to this
Agreement and the Registration Rights Agreement by executing and delivering a
counterpart signature page to this Agreement and the Registration Rights
Agreement and (iii) any such sale and issuance in a Subsequent Closing shall be
on the same terms and conditions as those contained herein.  The Schedule of
Buyers shall be updated to reflect the Additional Buyers and the

 

6

--------------------------------------------------------------------------------



 

number of Shares purchased by them.  Each Subsequent Closing shall take place at
such date, time and place as shall be approved by the Company in its sole
discretion.

 

4.3          Form of Payment; Delivery. At each Closing, a Buyer shall deliver
to the Company the Buyer’s Purchase Price for the Shares to be purchased by such
Buyer at such Closing in the form of a wire transfer of immediately available
U.S. funds.

 

ARTICLE V
BUYERS’ REPRESENTATIONS AND WARRANTIES

 

Each Buyer represents and warrants to the Company, that:

 

5.1          Investment Purpose. Each Buyer is acquiring the Shares for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, each Buyer reserves the right to dispose
of the Shares at any time in accordance with or pursuant to an effective
registration statement covering such Shares or an available exemption under the
Securities Act. The Buyer acknowledges that a legend will be placed on the
certificates representing the Shares in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.

 

5.2          Accredited Investor Status. Each Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D, as promulgated under the
Securities Act.

 

5.3          Reliance on Exemptions. Each Buyer understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities Laws and
that the Company is relying in part upon the truth and accuracy of, and each
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of each Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of each Buyer
to acquire the Shares.

 

5.4          Information. Each Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and other information each Buyer deemed material to making an
informed investment decision regarding its purchase of the Shares, which have
been requested by each Buyer. Buyer acknowledges that it has received and
reviewed a copy of the SEC Documents. Each Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries, nor any other due diligence investigations
conducted by any Buyer or

 

7

--------------------------------------------------------------------------------



 

its advisors, if any, or its representatives, shall modify, amend or affect each
Buyer’s right to rely on the Company’s representations and warranties contained
in Article VI below. Each Buyer understands that its investment in the Shares
involves a high degree of risk. Each Buyer is in a position regarding the
Company, which, based upon employment, family relationship or economic
bargaining power, enabled and enables such Buyer to obtain information from the
Company in order to evaluate the merits and risks of this investment. Each Buyer
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Shares.

 

5.5          No Governmental Review. Each Buyer understands that no United
States federal or state Governmental Authority has passed on or made any
recommendation or endorsement of the Shares, or the fairness or suitability of
the investment in the Shares, nor have such Governmental Authorities passed upon
or endorsed the merits of the offering of the Shares.

 

5.6          Authorization, Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of each Buyer and is a
valid and binding agreement of each Buyer, enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

5.7          General Solicitation. The Buyer is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement. The Buyer represents that it has a
relationship preceding its decision to purchase the Shares with the Company.

 

5.8          No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
purchase of the Shares to be acquired by the Buyer, will not: (i) constitute a
violation of or conflict with any provision of the Buyer’s certificate or
articles of incorporation, bylaws or other organizational or charter documents;
or (ii) constitute a violation of, or conflict with, any Law.  Except as
specifically contemplated by this Agreement, and except with respect to Murata’s
purchase of Shares as may be required pursuant to the DPA and the rules and
regulations thereunder or any other legal requirement applicable to the CFIUS
Condition, the Buyer is not required to obtain any Consent of, from, or with any
Governmental Authority, or any other Person, in order for it to execute, deliver
or perform any of its Obligations under this Agreement or the Transaction
Documents in accordance with the terms hereof or thereof, or to purchase the
Shares in accordance with the terms hereof.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth and disclosed in the Company’s disclosure schedules
(“Disclosure Schedules”) attached to this Agreement and made a part hereof, the
Company hereby makes the following representations and warranties to the Buyer.
The Disclosure Schedules shall be arranged in sections corresponding to the
numbered and lettered sections and subsections contained in this Article VI and
certain other sections of this Agreement, and the disclosures in any section or
subsection of the Disclosure Schedules shall qualify other sections and

 

8

--------------------------------------------------------------------------------



 

subsections in this Article VI only to the extent it is readily apparent from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections.

 

6.1          Subsidiaries. Except for a one hundred percent (100%) ownership in
GVR Trade S.A., a corporation (Aktiengesellschaft) duly incorporated in
accordance with the laws of Switzerland, the Company has no subsidiaries and the
Company does not own, directly or indirectly, any outstanding voting securities
of or other interests in, or have any control over, any other Person. Each
representation and warranty contained in this Article VI or otherwise set forth
in this Agreement shall be deemed to mean and be construed to include the
Company and each of its subsidiaries, as applicable, regardless of whether each
of such representations and warranties in Article VI specifically refers to the
Company’s subsidiaries or not.

 

6.2          Organization. The Company and its subsidiaries are corporations,
duly organized, validly existing and in good standing under the Laws of the
jurisdiction in which they are incorporated. The Company has the full corporate
power and authority and all necessary certificates, licenses, approvals and
Permits to: (i) enter into and execute this Agreement and the Transaction
Documents and to perform all of its Obligations hereunder and thereunder; and
(ii) own and operate its Assets and properties and to conduct and carry on its
business as and to the extent now conducted. The Company is duly qualified to
transact business and is in good standing as a foreign corporation in each
jurisdiction where the character of its business or the ownership or use and
operation of its Assets or properties requires such qualification, except to the
extent that failure to so qualify will not result in a Material Adverse Effect.

 

6.3          Authority and Approval of Agreement; Binding Effect. The execution
and delivery by Company of this Agreement and the Transaction Documents, and the
performance by Company of all of its Obligations hereunder and thereunder,
including the issuance of the Shares, have been duly and validly authorized and
approved by Company and its board of directors pursuant to all applicable Laws
and no other corporate action or Consent on the part of Company, its board of
directors, stockholders or any other Person is necessary or required by the
Company to execute this Agreement and the Transaction Documents, consummate the
transactions contemplated herein and therein, perform all of Company’s
Obligations hereunder and thereunder, or to issue the Shares. This Agreement and
each of the Transaction Documents have been duly and validly executed by Company
(and the officer executing this Agreement and all such other Transaction
Documents is duly authorized to act and execute same on behalf of Company) and
constitute the valid and legally binding agreements of Company, enforceable
against Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

6.4          Capitalization. Immediately prior to the Initial Closing, the
authorized capital stock of the Company will consist of 103,000,000 shares, with
a par value of $0.001 per share, of which 100,000,000 shares are designated
Common Stock and 3,000,000 shares are designated preferred stock, of which
28,379,505 shares of Common Stock and no shares of preferred stock are issued
and outstanding. All of such outstanding shares have been validly issued and are
fully paid and nonassessable. The Common Stock is currently quoted on the Nasdaq
Capital Market under the trading symbol “RESN.” The Company has received no
notice, either oral or written, with respect to the continued eligibility of the
Common Stock for quotation on the Principal Trading Market, and the Company has
maintained all requirements on its part for the continuation of such quotation.
Except as set forth on Schedule 6.4, no shares

 

9

--------------------------------------------------------------------------------



 

of Common Stock are subject to preemptive rights or any other similar rights or
any Encumbrances suffered or permitted by the Company. Except as set forth on
Schedule 6.4, as of the date hereof: (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its subsidiaries, or Contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional Shares of capital stock
of the Company or any of its subsidiaries, or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries; (collectively, “Derivative Securities”);
(ii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other Contracts or instruments evidencing indebtedness of the
Company or any of its subsidiaries, or by which the Company or any of its
subsidiaries is or may become bound; (iii) there are no outstanding registration
statements with respect to the Company or any of its securities (other than
registration statements on Form S-8); (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and
(vii) there are no outstanding securities or instruments of the Company which
contain any redemption or similar provisions, and there are no Contracts by
which the Company is or may become bound to redeem a security of the Company.
Except as set forth on Schedule 6.4, there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders. Schedule 6.4 sets
forth a detailed calculation of the total number of shares of Common Stock
outstanding as of the date hereof assuming (i) the issuance of 7,905,138 Shares
pursuant to this Agreement; (ii) the exercise in full of all outstanding
Derivative Securities taking into account all applicable anti-dilution or
similar adjustments or rights, including without limitation those resulting from
the issuance of Shares pursuant to this Agreement; and (iii) the exercise of all
Derivative Securities authorized for issuance, but not yet issued, under any
plan of the Company.

 

6.5          No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Shares, will not: (i) constitute a violation of or
conflict with any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents;
(ii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflict with, or
give to any other Person any rights of termination, amendment, acceleration or
cancellation of, any provision of any Material Contract; (iii) constitute a
violation of, or a default or breach under (either immediately, upon notice,
upon lapse of time, or both), or conflict with, any Judgment; (iv) assuming the
accuracy of the representations and warranties of the Buyers set forth in
Article V above, constitute a violation of, or conflict with, any Law (including
United States federal and state securities Laws and the rules and regulations of
any market or exchange on which the Common Stock is quoted); or (v) result in
the loss or adverse modification of, or the imposition of any fine, penalty or
other Encumbrance with respect to, any Permit granted or issued to, or otherwise
held by or for the use of, Company or any of Company’s Assets. The Company is
not in

 

10

--------------------------------------------------------------------------------



 

violation of its articles of incorporation, bylaws or other organizational or
governing documents and the Company is not in default or breach (and no event
has occurred which with notice or lapse of time or both could put the Company in
default or breach) under, and the Company has not taken any action or failed to
take any action that would give to any other Person any rights of termination,
amendment, acceleration or cancellation of, any Material Contract. Except as
specifically contemplated by this Agreement, and except as may be required by
the DPA and the rules and regulations thereunder or any other legal requirement
applicable to the CFIUS Condition, the Company is not required to obtain any
Consent of, from, or with any Governmental Authority, or any other Person, in
order for it to execute, deliver or perform any of its Obligations under this
Agreement or the Transaction Documents in accordance with the terms hereof or
thereof, or to issue and sell the Shares in accordance with the terms hereof.

 

6.6          Issuance of Shares. The Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and, assuming the accuracy of the representations and warranties of the
Buyers set forth in Article V above, will be issued in compliance with all
applicable United States federal and state securities Laws. Assuming the
accuracy of the representations and warranties of the Buyers set forth in
Article V above, the offer and sale by the Company of the Shares is exempt from:
(i) the registration and prospectus delivery requirements of the Securities Act;
and (ii) the registration and/or qualification provisions of all applicable
state and provincial securities and “blue sky” laws.

 

6.7          SEC Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act (all of the foregoing filed within the
two (2) years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”). The Company is current with its filing obligations under
the Exchange Act and all SEC Documents have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension. The Company
represents and warrants that true and complete copies of the SEC Documents are
available on the SEC’s website (www.sec.gov) at no charge to Buyers, and Buyers
acknowledge that each of them may retrieve all SEC Documents from such website
and each Buyer’s access to such SEC Documents through such website shall
constitute delivery of the SEC Documents to Buyers; provided, however, that if
any Buyer is unable to obtain any of such SEC Documents from such website at no
charge, as result of such website not being available or any other reason beyond
any Buyer’s control, then upon request from such Buyer, the Company shall
deliver to such Buyer true and complete copies of such SEC Documents. As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the Exchange Act, and none of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. None of the statements made in any such
SEC Documents is, or has been, required to be amended or updated under
applicable Law (except as such statements have been amended or updated in
subsequent filings prior to the date hereof, which amendments or updates are
also part of the SEC Documents). As of their respective dates, the financial
statements of the Company included in the SEC Documents (“Financial Statements”)
complied in all material respects with applicable accounting requirements and
the published

 

11

--------------------------------------------------------------------------------



 

rules and regulations of the SEC with respect thereto (except as such Financial
Statements have been amended or updated in subsequent filings prior to the date
hereof, which amendments or updates are also part of the SEC Documents). All of
the Financial Statements have been prepared in accordance with GAAP,
consistently applied, during the periods involved (except: (i) as may be
otherwise indicated in such Financial Statements or the notes thereto; or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). To the knowledge of the Company and its officers,
no other information provided by or on behalf of the Company to the Buyers which
is not included in the SEC Documents contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

6.8          Absence of Certain Changes. Since the date the last of the SEC
Documents was filed with the SEC, none of the following have occurred:

 

(a)           There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or

 

(b)           Except for this Agreement and the other Transaction Documents,
there has been no transaction, event, action, development, payment, or other
matter of any nature whatsoever entered into by the Company that requires
disclosure in an SEC Document which has not been so disclosed.

 

6.9          Absence of Litigation or Adverse Matters. Except as disclosed in
the SEC Documents: (i) there is no Proceeding before or by any Governmental
Authority or any other Person, pending, or to the best of Company’s knowledge,
threatened or contemplated by, against or affecting the Company, its business or
Assets; (ii) there is no outstanding Judgments against or affecting the Company,
its business or Assets; and (iii) the Company is not in breach or violation of
any Material Contract.

 

6.10        Liabilities of the Company. The Company does not have any
Obligations of a nature required by GAAP to be disclosed on a consolidated
balance sheet of the Company, except: (i) as disclosed in the Financial
Statements; or (ii) incurred in the Ordinary Course of Business since the date
of the last Financial Statements filed by the Company with the SEC that have not
had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

6.11        Title to Assets. The Company has good and marketable title to, or a
valid license or leasehold interest in, all of its Assets which are material to
the business and operations of the Company as presently conducted, free and
clear of all Encumbrances or restrictions on the transfer or use of same, other
than restrictions on transfer or use arising under a license or Lease with
respect to such Assets that, individually or in the aggregate, would not have,
or be reasonably expected to, materially interfere with the purposes for which
they are currently used and for the purposes for which they are proposed to be
used. Except as would not have a Material Adverse Effect, the Company’s Assets
are in good operating condition and repair, ordinary wear and tear excepted, and
are free of any latent or patent defects which might impair their usefulness,
and are suitable for the purposes for which they are currently used and for the
purposes for which they are proposed to be used.

 

12

--------------------------------------------------------------------------------



 

6.12        Real Estate.

 

(a)           Real Property Ownership. The Company does not own any Real
Property.

 

(b)           Real Property Leases. Except pursuant to the Leases described in
the SEC Documents (the “Company Leases”), the Company does not lease any Real
Property. With respect to each of the Company Leases: (i) the Company has been
in peaceful possession of the property leased thereunder and neither the Company
nor, to the Company’s knowledge, the landlord is in default thereunder; (ii) no
waiver, indulgence or postponement of any of the Obligations thereunder has been
granted by the Company or landlord thereunder; and (iii) there exists no event,
occurrence, condition or act known to the Company which, upon notice or lapse of
time or both, would be or could become a default thereunder or which could
result in the termination of the Company Leases, or any of them, or have a
Material Adverse Effect on the business of the Company, its Assets or its
operations or financial results. The Company has not violated nor breached any
provision of any such Company Leases, and all Obligations required to be
performed by the Company under any of such Company Leases have been fully,
timely and properly performed. If requested by any of the Buyers, the Company
has delivered to such Buyers true, correct and complete copies of all Company
Leases, including all modifications and amendments thereto, whether in writing
or otherwise. The Company has not received any written or oral notice to the
effect that any of the Company Leases will not be renewed at the termination of
the term of such Company Leases, or that any of such Company Leases will be
renewed only at higher rents.

 

6.13        Material Contracts. A list of the Material Contracts is attached as
Schedule 6.13. An accurate, current and complete copy of each of the Material
Contracts has been furnished to Buyers and/or is readily available as part of
the SEC Documents, and each of the Material Contracts constitutes the entire
agreement of the respective parties thereto relating to the subject matter
thereof. Each of the Material Contracts is in full force and effect and is a
valid and binding Obligation of the parties thereto in accordance with the terms
and conditions thereof. To the knowledge of the Company and its officers, all
Obligations required to be performed under the terms of each of the Material
Contracts by any party thereto have been fully performed by all parties thereto,
and no party to any Material Contracts is in default with respect to any term or
condition thereof, nor has any event occurred which, through the passage of time
or the giving of notice, or both, would constitute a default thereunder or would
cause the acceleration or modification of any Obligation of any party thereto or
the creation of any Encumbrance upon any of the Assets of the Company. Further,
the Company has received no notice, nor does the Company have any knowledge, of
any pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.

 

6.14        Compliance with Laws. Except as would not have a Material Adverse
Effect, the Company is and at all times has been in material compliance with all
Laws. The Company has not received any notice that it is in violation of, has
violated, or is under investigation with respect to, or has been threatened to
be charged with, any violation of any Law.

 

6.15        Intellectual Property. The Company owns or possesses adequate and
legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. The Company is not
infringing upon trademark, trade

 

13

--------------------------------------------------------------------------------



 

name rights, patents, patent rights, copyrights, inventions, licenses, service
names, service marks, service mark registrations, trade secret or other
intellectual property rights of others, and there is no Claim being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company regarding trademark, trade name, patents, patent rights, invention,
copyright, license, service names, service marks, service mark registrations,
trade secret or other intellectual property infringement; and there are no facts
or circumstances which might give rise to any of the foregoing.

 

6.16        Labor and Employment Matters. The Company is not involved in any
labor dispute or, to the knowledge of the Company, is any such dispute
threatened. To the knowledge of the Company and its officers, none of the
Company’s employees is a member of a union and the Company believes that its
relations with its employees are good. To the knowledge of the Company and its
officers, the Company has complied in all material respects with all Laws
relating to employment matters, civil rights and equal employment opportunities.

 

6.17        Employee Benefit Plans. The Company is in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification. To the Company’s knowledge, the Company has
promptly paid and discharged all Obligations arising under ERISA of a character
which if unpaid or unperformed might result in the imposition of an Encumbrance
against any of its Assets or otherwise have a Material Adverse Effect.

 

6.18        Tax Matters. The Company has made and timely filed all Tax Returns
required by any jurisdiction to which it is subject, and each such Tax Return
has been prepared in compliance with all applicable Laws, and all such Tax
Returns are true and accurate in all respects. Except and only to the extent
that the Company has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported Taxes, the Company has timely paid all
Taxes shown or determined to be due on such Tax Returns, except those being
contested in good faith, and the Company has set aside on its books provision
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such Tax Returns apply. There are no unpaid Taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim. The Company
has withheld and paid all Taxes to the appropriate Governmental Authority
required to have been withheld and paid in connection with amounts paid or owing
to any Person. There is no Proceeding or Claim for refund now in progress,
pending or, to the Company’s knowledge, threatened against or with respect to
the Company regarding Taxes.

 

6.19        Insurance. The Company is covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and

 

14

--------------------------------------------------------------------------------



 

reasonably carried by such other corporations or entities (the “Insurance
Policies”). Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid. None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this Agreement. The
Company has complied with the provisions of such Insurance Policies. The Company
has not been refused any insurance coverage sought or applied for and the
Company does not have any reason to believe that it will not be able to renew
its existing Insurance Policies as and when such Insurance Policies expire or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not materially and adversely affect the
condition, financial or otherwise, or the earnings, business or operations of
the Company.

 

6.20        Permits. The Company possesses all Permits necessary to conduct its
business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits. All such Permits are valid and in full force and effect and the
Company is in material compliance with the respective requirements of all such
Permits.

 

6.21        Business Location. The Company has no office or place of business
other than as identified in the SEC Documents and the Company’s principal
executive offices are located in Goleta, California. All books and records of
the Company and other material Assets of the Company are held or located at the
offices and places of business identified in the SEC Documents.

 

6.22        Environmental Laws. The Company is and has at all times been in
compliance in all material respects with any and all applicable Environmental
Requirements, and there are no pending Claims against the Company relating to
any Environmental Requirements, nor to the best knowledge of the Company, is
there any basis for any such Claims.

 

6.23        Illegal Payments. Neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of his actions for, or on behalf of, the Company: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 

6.24        Related Party Transactions. Except as disclosed in the SEC
Documents, and except for arm’s length transactions pursuant to which the
Company makes payments in the Ordinary Course of Business upon terms no less
favorable than the Company could obtain from third parties, none of the
officers, directors or employees of the Company, nor any stockholders who own,
legally or beneficially, five percent (5%) or more of the issued and outstanding
shares of any class of the Company’s capital stock (each a “Material
Shareholder”), is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Company, any other Person in which any officer, director, or
any such employee or Material Shareholder has a substantial or material interest
in or of which any officer, director or employee of the Company or Material
Shareholder is an officer, director, trustee or partner.

 

15

--------------------------------------------------------------------------------



 

There are no Claims or disputes of any nature or kind between the Company and
any officer, director or employee of the Company or any Material Shareholder,
or, to the Company’s knowledge, between any of them, relating to the Company and
its business.

 

6.25        Internal Accounting Controls. Except as set forth in the SEC
Documents, the Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

6.26        Acknowledgment Regarding Buyers’ Purchase of the Shares. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by any Buyer or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Buyer’s purchase of the Shares. The Company further
represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

 

6.27        Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12 of the Exchange Act, and the Company has taken
no action designed to, or which to the best of its knowledge is likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration.

 

6.28        Bad Actor. No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii—iv) or
(d)(3), is applicable. As used in this Section 6.28, the term “Company Covered
Person” means, with respect to the Company as an “issuer” for purposes of
Rule 506 promulgated under the Securities Act, any Person listed in the first
paragraph of Rule 506(d)(1).

 

6.29        Brokerage Fees. There is no Person acting on behalf of the Company
who is entitled to or has any claim for any financial advisory, brokerage or
finder’s fee or commission in connection with the execution of this Agreement or
the consummation of the transactions contemplated hereby.

 

16

--------------------------------------------------------------------------------



 

ARTICLE VII
COVENANTS

 

7.1          Best Efforts. Each party shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Articles
VIII and IX of this Agreement.

 

7.2          Form D. If required by applicable Law, the Company agrees to file a
Form D with respect to the Shares as required under Regulation D of the
Securities Act and to provide a copy thereof to any Buyer upon request. The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary to qualify the Shares, or obtain an
exemption for the Shares for sale to each of the Buyers at the Closing pursuant
to this Agreement under applicable securities or “Blue Sky” Laws of the states
of the United States, and shall provide evidence of any such action so taken to
any Buyer upon request.

 

7.3          Affirmative Covenants.

 

(a)           Reporting Status; Listing. So long as any Buyer owns, legally or
beneficially any of the Shares, the Company shall: (i) file in a timely manner
all reports required to be filed under the Securities Act, the Exchange Act or
any securities Laws and regulations thereof applicable to the Company of any
state of the United States, or by the rules and regulations of the Principal
Trading Market, and, if not otherwise publicly available, to provide a copy
thereof to a Buyer upon request; (ii) not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination;
(iii) if required by the rules and regulations of the Principal Trading Market,
promptly secure the listing of any of the Shares upon the Principal Trading
Market (subject to official notice of issuance) and, take all reasonable action
under its control to maintain the continued listing, quotation and trading of
its Common Stock on the Principal Trading Market, and the Company shall comply
in all respects with the Company’s reporting, filing and other Obligations under
the bylaws or rules of the Principal Trading Market, the Financial Industry
Regulatory Authority, Inc. and such other Governmental Authorities, as
applicable.

 

(b)           Rule 144. With a view to making available to each Buyer the
benefits of Rule 144 under the Securities Act (“Rule 144”), or any similar
rule or regulation of the SEC that may at any time permit Buyers to sell any of
the Shares to the public without registration, the Company represents and
warrants that: (i) the Company is, and has been for a period of at least ninety
(90) days immediately preceding the date hereof, subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act; (ii) the Company has
filed all required reports under Section 13 or 15(d) of the Exchange Act, as
applicable, during the twelve (12) months preceding the Closing Date (or for
such shorter period that the Company was required to file such reports);
(iii) the Company is not an issuer defined as a “Shell Company” (as hereinafter
defined); and (iv) if the Company has, at any time, been an issuer defined as a
Shell Company, the Company has: (A) not been an issuer defined as a Shell
Company for at least six (6) months prior to the Closing Date; and (B) has
satisfied the requirements of Rule 144(i) (including, without limitation, the
proper filing of “Form 10 information” at least six (6) months prior to the
Closing Date). For the purposes hereof, the term “Shell Company” shall mean an
issuer that meets the description set forth under Rule 144(i)(1)(i). In
addition, so long as any Buyer owns, legally or beneficially, any of the Shares,
the Company shall, at its sole expense:

 

17

--------------------------------------------------------------------------------



 

(i)            make, keep and ensure that adequate current public information
with respect to the Company, as required in accordance with Rule 144, is
publicly available;

 

(ii)           furnish to each Buyer, promptly upon reasonable request: (A) a
written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act; and (b) such
other information as may be reasonably requested by each Buyer to permit each
Buyer to sell any of the Shares pursuant to Rule 144 without limitation or
restriction; and

 

(iii)          promptly at the request of each Buyer, give the Company’s
transfer agent instructions to the effect that, upon the transfer agent’s
receipt from any Buyer of a certificate (a “Rule 144 Certificate”) certifying
that such Buyer’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the Shares which such Buyer proposes
to sell (the “Securities Being Sold”) is not less than six (6) months, and
receipt by the transfer agent of the “Rule 144 Opinion” (as hereinafter defined)
from the Company or its counsel (or from such Buyer and its counsel as permitted
below), the transfer agent is to effect the transfer of the Securities Being
Sold and issue to such Buyer or transferee(s) thereof one or more stock
certificates representing the transferred Securities Being Sold without any
restrictive legend and without recording any restrictions on the transferability
of such Securities Being Sold on the transfer agent’s books and records. In this
regard, upon each Buyer’s request, the Company shall have an affirmative
obligation to cause its counsel to promptly issue to the transfer agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold were or may be sold, as applicable, pursuant to the provisions of Rule 144,
even in the absence of an effective registration statement (the “Rule 144
Opinion”). If the transfer agent requires any additional documentation in
connection with any proposed transfer by any Buyer of any Securities Being Sold,
the Company shall promptly deliver or cause to be delivered to the transfer
agent or to any other Person, all such additional documentation as may be
necessary to effectuate the transfer of the Securities Being Sold and the
issuance of an unlegended certificate to any transferee thereof, all at the
Company’s expense.

 

(c)           Matters With Respect to Securities and Transfer Agent.

 

(i)            Removal of Restrictive Legends. In the event that any Buyer has
any shares of the Company’s Common Stock bearing any restrictive legends, and
such Buyer, through its counsel or other representatives, submits to the
Company’s transfer agent (“Transfer Agent”) any such shares for the removal of
the restrictive legends thereon, whether in connection with a sale of such
shares pursuant to any exemption to the registration requirements under the
Securities Act, or otherwise, and the Company and or its counsel refuses or
fails for any reason (except to the extent that such refusal or failure is based
solely on applicable Law that would prevent the removal of such restrictive
legends) to render an opinion of counsel or any other documents or certificates
required for the removal of the restrictive legends, then the Company hereby
agrees and acknowledges that such Buyer is hereby irrevocably and expressly
authorized to have counsel to such Buyer render any and all opinions and other
certificates or instruments which may be required for purposes of removing such
restrictive legends, and the Company hereby irrevocably authorizes and directs
the Transfer Agent to, without any further confirmation or instructions from the
Company, issue any such shares without restrictive legends as instructed by such
Buyer, and surrender to a common carrier for overnight delivery to the address
as specified by such Buyer, certificates, registered in the name of such Buyer
or its designees, representing the shares of Common Stock

 

18

--------------------------------------------------------------------------------



 

to which such Buyer is entitled, without any restrictive legends and otherwise
freely transferable on the books and records of the Company.

 

(ii)           Authorized Agent of the Company. The Company hereby irrevocably
appoints each Buyer and each Buyer’s counsel and its representatives, each as
the Company’s duly authorized agent and attorney-in-fact for the Company for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from each Buyer, or any counsel
or representatives of each Buyer, consistent with this Section 7.3(c). The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Buyer owns or has the right to receive, any
shares of the Company’s Common Stock hereunder. In this regard, the Company
hereby confirms to the Transfer Agent and each Buyer that it can not and will
not give instructions, including stop orders or otherwise, inconsistent with the
terms of this Section 7.3(c) with regard to the matters contemplated herein, and
that each Buyer shall have the absolute right to provide a copy of this
Agreement to the Transfer Agent as evidence of the Company’s irrevocable
authority for each Buyer and Transfer Agent to process issuances, transfers and
legend removals upon instructions from each Buyer, or any counsel or
representatives of each Buyer, in each case as specifically contemplated in this
Section 7.3(c), without any further instructions, orders or confirmations from
the Company.

 

(iii)          Injunction and Specific Performance. The Company specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Company of any provision of this Section 7.3(c), each Buyer will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced. Therefore, in the event of a
breach or threatened breach of any provision of this Section 7.3(c) by the
Company, each Buyer shall be entitled to obtain, in addition to all other rights
or remedies such Buyer may have, at law or in equity, an injunction restraining
such breach, without being required to show any actual damage or to post any
bond or other security, and/or to a decree for specific performance of the
provisions of this Section 7.3(c).

 

7.4          Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares for general corporate purposes, including general and
administrative expenses, and for the repayment of any outstanding Indebtedness
of the Company or any of its Subsidiaries.

 

7.5          Fees and Expenses. The Company agrees to pay to each Buyer (or any
designee or agent of the Buyers), upon demand, or to otherwise be responsible
for the payment of, any and all costs, fees, charges and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for any Buyer, and
of any experts and agents, which any Buyer may incur or which may otherwise be
due and payable in connection with: (i) any documentary stamp taxes, intangibles
taxes, recording fees, filing fees, or other similar taxes, fees or charges
imposed by or due to any Governmental Authority in connection with this
Agreement or any other Transaction Documents; (ii) the exercise or enforcement
of any of the rights of any Buyer under this Agreement or the Transaction
Documents; or (iii) the failure by the Company to perform or observe any of the
provisions of this Agreement or any of the Transaction Documents. The provisions
of this Section 7.5 shall survive the termination of this Agreement.

 

7.6          Public Disclosure of Buyers. The Company shall not publicly
disclose the name of any Buyer, or include the name of any Buyer in any filing
with the SEC or any regulatory agency or Principal Trading Market, without the
prior written consent of such Buyer except: (a) as required by federal
securities law in connection with any registration statement contemplated by the
Registration Rights Agreement or (b) to the extent such disclosure is

 

19

--------------------------------------------------------------------------------



 

required by Law or Principal Trading Market regulations, in which case the
Company shall provide Buyers with prior written notice of such disclosure
permitted under this clause (b).

 

7.7          Regulatory Approvals and Related Matters.

 

(a)           Each of the Company and Murata shall use its commercially
reasonable best efforts to file, as soon as practicable after the date of this
Agreement, all notices, reports and other documents required to be filed by such
party with any Governmental Authority with respect to the Contemplated
Transactions, and to submit promptly any additional information requested by any
such Governmental Authority.  Without limiting any of the foregoing, if the
Company and Murata determine in good faith that a declaration pursuant to 31
C.F.R. § 801.402(a) is required for the Contemplated Transactions, CFIUS
indicates that such a declaration is required for the Contemplated Transactions,
or if the Company and Murata determine in good-faith that a Joint Voluntary
Notice otherwise is advisable, the Company and Murata shall: (i) as promptly as
practicable after the date of this Agreement, prepare and file with CFIUS such a
declaration or Joint Voluntary Notice, as appropriate, which shall state that if
the action taken by CFIUS at the end of the declaration assessment or Joint
Voluntary Notice review or investigation period satisfies the CFIUS Condition,
then the parties intend to consummate the purchase and sale of the Shares to be
acquired by Murata hereunder promptly after the satisfaction or waiver of the
last to be satisfied or waived of the conditions set forth in ARTICLE VIII and
ARTICLE IX; (ii) if, in the event of a mandatory declaration, CFIUS requests at
the conclusion of the 30-day declaration assessment period described in 31
C.F.R. § 801.404 that the parties to the transaction file a Joint Voluntary
Notice pursuant to subpart E, the Company and Murata shall draft and promptly
prepare and submit a formal Joint Voluntary Notice to CFIUS pursuant to 31
C.F.R. § 800.401(a); (iii) if, in the event of a mandatory declaration, the
CFIUS Condition has been satisfied at the conclusion of the 30-day declaration
assessment period described in 31 C.F.R. § 801.404, then the Company and Murata
shall forgo submission of a Joint Voluntary Notice to CFIUS pursuant to 31
C.F.R. § 800.401(f); and (iv) in all cases, use commercially reasonable efforts
to respond as promptly as practicable, and no later than the deadline specified
by CFIUS for such a response, to any information request from CFIUS in
connection with the CFIUS assessment, review or investigation of the
Contemplated Transactions, as the case may be; provided that, if a declaration
pursuant to 31 C.F.R. § 801.402(a) is not required for the Contemplated
Transactions, the Company shall provide Murata with the CFIUS Warranty.  The
Company and Murata agree that if CFIUS suggests or requests, or if Murata and
the Company determine it to be reasonably appropriate in connection with
satisfying the CFIUS Condition, that the parties withdraw and resubmit a
declaration or Joint Voluntary Notice submitted to CFIUS pursuant to this
Section 7.7(a), the Company and Murata shall cooperate in withdrawing and
resubmitting such declaration or Joint Voluntary Notice.

 

(b)           The Company and Murata each shall promptly supply the other with
any information which may be required in order to effectuate any filings
(including applications) pursuant to (and to otherwise comply with its
obligations set forth in) Section 7.7(a).  The Company: (i) shall have the
principal responsibility for devising and implementing the strategy of the
parties with respect to seeking any actions or Consents of any Governmental
Authority with respect to the Contemplated Transactions and coordinating any
contacts with any Governmental Authority; and (ii) shall take the lead in all
meetings and communications with any Governmental Authority in connection with
obtaining any such action or Consent.

 

(c)           Each of the Company and Murata shall notify the other promptly
upon the receipt of: (i) any communication from any official of any Governmental
Authority in

 

20

--------------------------------------------------------------------------------



 

connection with any filing or submission made pursuant to this Agreement;
(ii) knowledge of the commencement or threat of commencement of any legal
proceeding by or before any Governmental Authority with respect to any of the
Contemplated Transactions (and shall keep the other party informed as to the
status of any such legal proceeding or threat); and (iii) any request by any
official of any Governmental Authority for any amendment or supplement to any
filing made pursuant to this Agreement or any information required to comply
with any legal requirement applicable to any of the Contemplated Transactions.
Whenever any event occurs that is required to be set forth in an amendment or
supplement to any filing made pursuant to Section 7.7(a), the Company or Murata,
as the case may be, shall (promptly upon learning of the occurrence of such
event) inform the other of the occurrence of such event and cooperate in filing
with the applicable Governmental Authority such amendment or supplement.

 

(d)           Subject to Section 7.7(e), each of the Company and Murata shall
use its commercially reasonable efforts to take, or cause to be taken, all
actions necessary to consummate the purchase and sale of the Shares to be
acquired by Murata hereunder on a timely basis, including satisfying the CFIUS
Condition.

 

(e)           Notwithstanding anything to the contrary contained in
Section 7.7(d) or elsewhere in this Agreement, neither the Company nor Murata
shall have any obligation under this Agreement to enter into a Commercial
Agreement unless such agreement is acceptable to such party in its sole
discretion.  Furthermore, notwithstanding anything to the contrary contained in
Section 7.7(d) or elsewhere in this Agreement, the Company shall have no
obligation under this Agreement to: (i) propose, negotiate, commit to or effect,
by consent decree, hold separate order or otherwise, the sale, divestiture,
disposition, holding separate or license (or similar arrangement) of, or limit
the Company’s freedom of action with respect to, any of the businesses, product
lines or assets of the Company or any of its subsidiaries, or otherwise propose,
proffer or agree to any other requirement, obligation, condition, limitation or
restriction on any of the businesses, product lines or assets of the Company or
any of its subsidiaries; (ii) commence or contest, or cause any of its
subsidiaries or Affiliates to commence or contest, any litigation in which a
Governmental Authority is a party relating to any of the Contemplated
Transactions; (iii) amend or modify any of the Company’s rights or obligations
under this Agreement or any Commercial Agreement; or (iv) directly or indirectly
restructure or commit to restructure any of the Contemplated Transactions.

 

ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Shares to a Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

8.1          The Buyer shall have executed the Transaction Documents that
require the Buyer’s execution, and delivered them to the Company.

 

8.2          The Buyer shall have paid the Buyer’s Purchase Price to the
Company, which payment shall be made by wire transfer of immediately available
U.S. funds to an account designated by the Company and in accordance with wire
transfer instructions provided by the Company.

 

21

--------------------------------------------------------------------------------



 

8.3          The Buyer’s representations and warranties shall be true and
correct in all material respects as of the date when made and as of the
applicable Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the applicable Closing Date.

 

8.4          The Company shall have obtained all other governmental, regulatory
or third party consents and approvals necessary for the sale of the Shares to
the Buyer.

 

8.5          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

8.6          Since the date of execution of this Agreement, no event or series
of events shall have occurred that resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

 

8.7          Trading in the Common Stock shall not have been suspended by the
SEC or any Principal Trading Market (except for any suspensions of trading of
not more than one trading day solely to permit dissemination of material
information regarding the Company) at any time since the date of execution of
this Agreement.

 

8.8          The Company shall have received the Minimum Purchase Proceeds.

 

8.9          Solely with respect to the Company’s sale to Murata of the Shares
to be acquired by it hereunder, (i) the Commercial Agreement shall have been
entered into and shall be in full force and effect and (ii) either (a) the CFIUS
Condition shall have been satisfied, or (b) the Company and Murata shall have
determined in good faith that a Joint Voluntary Notice is neither required nor
warranted for the Contemplated Transactions, and the Company shall have provided
the CFIUS Warranty to Murata.

 

ARTICLE IX
CONDITIONS PRECEDENT TO A BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of a Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (in addition to any other conditions precedent elsewhere in
this Agreement), provided that these conditions are for the Buyer’s sole benefit
and may be waived by the Buyer at any time in its sole discretion:

 

9.1          The Company shall have executed and delivered the Transaction
Documents and delivered the same to the Buyer.

 

9.2          The Company shall have delivered to Computershare, the transfer
agent for the Company’s Common Stock, instructions and all such other documents
required of the Company by Computershare to issue to the Buyer a certificate
registered in such Buyer’s name representing the number of Shares that such
Buyer is purchasing.

 

9.3          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are

 

22

--------------------------------------------------------------------------------



 

already qualified as to materiality in Article VI above, in which case, such
representations and warranties shall be true and correct in all respects without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Buyer shall have received a
certificate, executed by the Chief Executive Officer or Chief Financial Officer
of the Company, dated as of the Closing Date, to the foregoing effect.

 

9.4          The Company shall have delivered to the Buyer a certificate
evidencing the formation and good standing of the Company in its jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction of formation as of a date within twenty (20) days of the Closing
Date.

 

9.5          The Company shall have delivered to the Buyer a certificate or
other reasonably acceptable evidence evidencing the Company’s qualification as a
foreign corporation and good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which the Company conducts business
and is required to so qualify, as of a date within twenty (20) days of the
Closing Date.

 

9.6          The Company shall have delivered to the Buyer a certified copy of
the Certificate of Incorporation as certified by the Secretary of State of the
Company’s jurisdiction of incorporation within twenty (20) days of the Closing
Date.

 

9.7          The Company shall have delivered to the Buyer a certificate, in the
form acceptable to the Buyer, executed by the Secretary of the Company dated as
of the Closing Date, as to (i) the resolutions consistent with Section 6.3 as
adopted by the Company’s board of directors, (ii) the Certificate of
Incorporation of the Company and (iii) the Bylaws of the Company as in effect at
the Closing.

 

9.8          The Company shall have delivered to the Buyers an opinion of
counsel to the Company, as of the Closing Date, in a form satisfactory to the
Buyer and its counsel.

 

9.9          No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect.

 

9.10        The Company shall have received the Minimum Purchase Proceeds.

 

9.11        Solely with respect to Murata’s obligation to purchase the Shares to
be acquired by it hereunder, (i) the Commercial Agreement shall have been
entered into and shall be in full force and effect and (ii) either (a) the CFIUS
Condition shall have been satisfied, or (b) the Company and Murata shall have
determined in good faith that a Joint Voluntary Notice is neither required nor
warranted for the Contemplated Transactions, and the Company shall have provided
the CFIUS Warranty to Murata.

 

ARTICLE X

INDEMNIFICATION

 

10.1        Company’s Obligation to Indemnify. In consideration of the Buyers’
execution and delivery of this Agreement and acquiring the Shares hereunder, and
in addition to all of

 

23

--------------------------------------------------------------------------------



 

the Company’s other obligations under this Agreement, the Company hereby agrees
to defend and indemnify each Buyer and each Buyer’s Affiliates and subsidiaries,
and their respective directors, officers, employees, agents and representatives,
and the successors and assigns of each of them (collectively, the “Buyer
Indemnified Parties”) and the Company does hereby agree to hold the Buyer
Indemnified Parties harmless, from and against any and all Claims or Losses
made, brought or asserted against, or incurred by, the Buyer Indemnified
Parties, or any one of them, and the Company hereby agrees to pay or reimburse
the Buyer Indemnified Parties for any and all Claims payable by any of the Buyer
Indemnified Parties to any Person, including reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Company in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; (ii) any breach of any covenant, agreement or
Obligation of the Company contained in this Agreement, the Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby;
or (iii) any Claims brought or made against the Buyer Indemnified Parties, or
any one of them, by any Person and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement, the
Transaction Documents or any other instrument, document or agreement executed
pursuant hereto or thereto, any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of the issuance of the
Shares, or the status of the Buyers of any of the Shares, as a buyer and holder
of such Shares in the Company. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Claims
covered hereby, which is permissible under applicable Law. The Company will not
be liable to any Buyer under this indemnity: (i) for any settlement by a Buyer
in connection with any Claim effected without the Company’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; or (ii) to the extent, but only to the extent, that a Claim is
attributable to any Buyer’s breach of any of the representations, warranties,
covenants or agreements made by such Buyer in this Agreement or in the other
Transaction Documents.

 

ARTICLE XI
MATTERS RELATING TO THE BUYERS

 

11.1        Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under this Agreement and the Transaction Documents are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer under any one or more of the Transaction Documents. The decision of
each Buyer to purchase the Shares pursuant to the Transaction Documents has been
made by each such Buyer independently of any other Buyer and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its subsidiaries, if
any, which may have been made or given by any other Buyer or any of their
respective officers, directors, principals, employees, agents, counsel or
representatives (collectively, including the Buyer in question, the “Buyer
Representatives”). No Buyer Representative shall have any liability to any other
Buyer or the Company relating to or arising from any such information,
materials, statements or opinions, if any. Each Buyer acknowledges that no other
Buyer has acted as agent for such

 

24

--------------------------------------------------------------------------------



 

Buyer in connection with making its investment hereunder and that no Buyer will
be acting as agent of such other Buyer in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents. Each Buyer shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of the other Transaction Documents, and it shall not be necessary for any
other Buyer to be joined as an additional party in any Proceeding for such
purpose. The Company and each of the Buyers acknowledge that, for reasons of
administrative convenience the Company has elected to provide each of the Buyers
with the same Transaction Documents for the purpose of closing a transaction
with multiple Buyers and not because it was required or requested to do so by
any Buyer. In furtherance of the foregoing, and not in limitation thereof, the
Company and the Buyers acknowledge that nothing contained in this Agreement or
in any Transaction Document, and no action taken by any Buyer pursuant thereto,
shall be deemed to constitute any two or more Buyers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents.

 

11.2        Equal Treatment of Buyers. No consideration shall be offered or paid
to any Buyer to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents, unless the same consideration is also offered
to all of the other Buyers parties to the Transaction Documents.

 

ARTICLE XII

TERMINATION

 

12.1        Termination. This Agreement may be terminated prior to the Closing
(i) by mutual written agreement of the Company and a Buyer (as to itself but no
other Buyer), (ii) by either the Company or a Buyer other than Murata (as to
itself but no other Buyer) upon written notice to the other, if the Initial
Closing shall not have taken place by 5:00 p.m., Los Angeles time on August 16,
2019, or such later date approved by the Company’s Board of Directors, but in no
event later than August 30, 2019 (“Outside Closing Date”), (iii) by either the
Company or Murata, upon written notice to the other, following a Final CFIUS
Turndown, (iv) by either the Company or Murata, upon written notice to the
other, if the Commercial Agreement has not been entered into by 5:00 p.m., Los
Angeles time on September 30, 2019, or (v) by either the Company or Murata, upon
written notice to the other, if the Closing of the purchase and sale of Shares
to Murata shall not have taken place by 5:00 p.m., Los Angeles time on the
earlier of (A) the tenth (10th) business day following the date the CFIUS
Condition has been satisfied and (B) October 31, 2019; provided, that the right
to terminate this Agreement under this Section 12.1 shall not be available to
any party whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.

 

12.2        Consequences of Termination. No termination of this Agreement shall
release any party from any liability for breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1        Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 

25

--------------------------------------------------------------------------------



 

If to the Company:

Resonant Inc.

 

175 Cremona Drive, Suite 200

 

Goleta, California 93117

 

Attention: Martin S. McDermut

 

Email: mmcdermut@resonant.com

 

 

With a copy to:

Stubbs Alderton & Markiles, LLP

 

15260 Ventura Boulevard, 20th Floor

 

Sherman Oaks, California 91403

 

Attention: John McIlvery

 

Email: jmcilvery@stubbsalderton.com

 

Facsimile: (818) 444-4502

 

 

If to the Buyers:

To each Buyer based on the information set forth in the Schedule of Buyers
attached hereto

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., Los Angeles time, on a business day. Any notice hand delivered
after 5:00 p.m., Los Angeles time, shall be deemed delivered on the following
business day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.

 

13.2        Entire Agreement. This Agreement, including the Exhibits and
Schedules attached hereto and the documents delivered pursuant hereto, including
the Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents;
provided, however, except as explicitly stated herein, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any agreements any Buyer has entered into with, or any
instruments any Buyer has received from, the Company prior to the date hereof
with respect to any prior investment made by such Buyer in the Company or
(ii) waive, alter, modify or amend in any respect any obligations of the
Company, or any rights of or benefits to any Buyer or any other Person, in any
agreement entered into prior to the date hereof between or among the Company and
any Buyer, or any instruments any Buyer received from the Company prior to the
date hereof, and all such agreements and instruments shall continue in full
force and effect.

 

13.3        Successors and Assigns. This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by the Company without the prior written consent of each Buyer.
Subject to the foregoing and except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and

 

26

--------------------------------------------------------------------------------



 

be binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.

 

13.4        Binding Effect. This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns.

 

13.5        Amendment. Except as specifically set forth herein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Buyers. Any amendment to any provision of this Agreement made in
conformity with the provisions of this Section 13.5 shall be binding on all
Buyers and holders of Shares, as applicable, provided that no such amendment
shall be effective to the extent that it (1) applies to less than all of the
holders of the Shares then outstanding or (2) imposes any obligation or
liability on any Buyer without such Buyer’s prior written consent (which may be
granted or withheld in such Buyer’s sole discretion). No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party, provided that the Required Buyers may waive any provision of
this Agreement, and any waiver of any provision of this Agreement made in
conformity with the provisions of this Section 13.5 shall be binding on all
Buyers and holders of Shares, as applicable, provided that no such waiver shall
be effective to the extent that it (1) applies to less than all of the holders
of the Shares then outstanding (unless a party gives a waiver as to itself only)
or (2) imposes any obligation or liability on any Buyer without such Buyer’s
prior written consent (which may be granted or withheld in such Buyer’s sole
discretion). No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of the parties to
the Transaction Documents who are holders of Shares. The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents or, with respect to
Murata, the Commercial Agreement. Without limiting the foregoing, the Company
confirms that, except as set forth in this Agreement, no Buyer has made any
commitment or promise or has any other obligation to provide any financing to
the Company or otherwise. As a material inducement for each Buyer to enter into
this Agreement, the Company expressly acknowledges and agrees that no due
diligence or other investigation or inquiry conducted by a Buyer, any of its
advisors or any of its representatives shall affect such Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document. “Required Buyers” means Buyers holding and/or
subscribing hereunder for a majority of the Shares sold or to be sold pursuant
to this Agreement.

 

13.6        Gender and Use of Singular and Plural. All pronouns shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the party or parties or their personal representatives, successors and
assigns may require.

 

13.7        Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. A digital reproduction, portable document format (“PDF”) or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by electronic signature (including signature via
DocuSign or similar services), electronic mail or any similar electronic
transmission device

 

27

--------------------------------------------------------------------------------



 

pursuant to which the signature of or on behalf of such party can be seen. Such
execution and delivery shall be considered valid, binding and effective for all
purposes.

 

13.8        Headings. The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.

 

13.9        Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
California without regard to the choice of law principles thereof. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of California located in Los Angeles County and the United States
District Court for the Central District for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  If either
party shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

13.10      Further Assurances. The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.

 

13.11      Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares. Each Buyer shall be
responsible only for its own representations, warranties and covenants
hereunder.

 

13.12      Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ Obligations under
this Agreement. The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

 

13.13      Joint Preparation. The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.

 

13.14      Severability. If any one of the provisions contained in this
Agreement, for any reason, shall be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.

 

28

--------------------------------------------------------------------------------



 

13.15      No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

13.16      Compliance with Federal Law. The Company shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Company is
or shall at any time be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, included in any Executive
Orders or in any other similar lists of any Governmental Authority; (ii) not use
or permit the use of the proceeds of the purchase of the Shares to violate any
of the foreign asset control regulations of OFAC or any enabling statute,
Executive Order relating thereto or any other requirements or restrictions
imposed by any Governmental Authority; and (iii) comply with all applicable
Lender Secrecy Act (“BSA”) laws and regulations, as amended.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

29

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

 

“COMPANY”

 

 

 

 

RESONANT INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Martin S. McDermut

 

Name:

Martin S. McDermut,

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BUYERS:

 

 

 

 

See Signature pages for each Buyer attached

 

Company Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------



 

BUYER SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT
WITH RESONANT INC.

 

By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Securities Purchase Agreement to which this signature
page is attached.

 

FOR ENTITY INVESTORS:

 

FOR INDIVIDUAL INVESTORS:

Murata Electronics North America, Inc.

 

Signature:

 

 

 

 

Name:

 

By:

/s/ David Kirk

 

 

 

Name:

David Kirk

 

Signature:

 

Title:

CEO

 

Name:

 

 

 

 

 

 

 

 

 

WORK ADDRESS:

 

HOME ADDRESS:

2200 Lake Park Drive

 

 

Smyrna, GA 30080-7604

 

 

USA

 

Phone:

Attention:

 

SSN:

Phone:

 

 

Fax:

 

 

E-mail:

 

 

Taxpayer ID#:

 

 

 

 

Select and complete one of the following:

 

x

Number of Shares to be Purchased:

 

2,766,798

 

 

 

 

 

 

 

OR

 

 

 

 

 

 

 

 

x

Aggregate Purchase Price for Shares to be Purchased:

 

$

6,999,998.94

 

 

Buyer Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------



 

BUYER SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT
WITH RESONANT INC.

 

By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Securities Purchase Agreement to which this signature
page is attached.

 

FOR ENTITY INVESTORS:

 

FOR INDIVIDUAL INVESTORS:

 

 

Signature:

 

 

 

 

Name:

 

By:

 

 

 

 

Name:

 

 

Signature:

 

Title:

 

 

Name:

 

 

 

 

 

 

 

 

 

WORK ADDRESS:

 

HOME ADDRESS:

 

 

 

 

 

 

 

 

Phone:

Attention:

 

SSN:

Phone:

 

 

Fax:

 

 

E-mail:

 

 

Taxpayer ID#:

 

 

 

 

Select and complete one of the following:

 

o

Number of Shares to be Purchased:

 

 

 

 

 

 

 

 

 

OR

 

 

 

 

 

 

 

 

o

Aggregate Purchase Price for Shares to be Purchased:

 

$

 

 

 

Buyer Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------



 

SCHEDULE OF BUYERS

 

Buyer

 

Purchase Price

 

Shares

 

Murata Electronics North America, Inc.

 

$

6,999,998.94

 

2,766,798

 

 

 

 

 

 

 

OTHER INVESTORS OMITTED

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

Schedule of Buyers

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

(Omitted and Filed as Exhibit 10.2 to Form 8-K)

 

Exhibit A

--------------------------------------------------------------------------------